Title: The American Commissioners to Sartine, 13 August 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


<Passy, August 13, 1778: We are sorry for the delay in answering your letter of July 29. We are of opinion that the regulations are very good but wish to make the following observations. We propose that judges of admiralty in America because of the size of their jurisdictions be permitted to delegate their authority. We also wish permission to store captured merchandise until it can be exported to America so as to avoid paying heavy customs duties. We suggest that the expenses attendant on these regulations and fees be made public. Inconveniencies may possibly arise once the regulations go into effect; we beg leave, in that case, to call them to your attention and to request His Majesty to make necessary alterations.>
